On September 28, 1990, the Defendant was sentenced to thirty (30) years for Mitigated Deliberate Homicide plus five (5) years for the use of a weapon. The sentences are to be served consecutively. Credit is given for 83 days time served.
On April 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Charles F. Moses, Attorney at Law from Billings. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
*11DATED this 23rd day of April, 1992.
After careful consideration, there was a split decision rendered by the Sentence Review Division. Judge McLean and Judge McKittrick voted to affirm the decision of the District Court.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Judge.